Citation Nr: 1814226	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for stable right and left superior hypophyseal artery (SHA) cerebral aneurysm status post bilateral coil treatment.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, February 1993 to May 1993, October 1994 to September 2000, July 2004 to January 2005, and November 2007 to December 2010 with additional periods of Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The case was most recently before the Board in June 2016.  At that time, the Board denied higher ratings for service-connected status post pubovaginal bladder sling and transobturator sling with urinary incontinence and fibromyalgia.  The Board also remanded the remaining claim for additional development.


FINDING OF FACT

In a November 2017 statement in support of claim, the Veteran requested to withdraw her claim for an initial compensable rating for stable right and left SHA cerebral aneurysm status post bilateral coil treatment.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeal of the claim for an initial compensable rating for stable right and left SHA cerebral aneurysm status post bilateral coil treatment.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.

In a November 2017 statement in support of claim, prior to the promulgation of a decision in the appeal, the Veteran expressly withdrew her appeal pertaining to the claim for an initial compensable rating for stable right and left SHA cerebral aneurysm status post bilateral coil treatment.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to this issue, and the claim must be dismissed.


ORDER

The appeal pertaining to the issue of an initial compensable rating for stable right and left SHA cerebral aneurysm status post bilateral coil treatment is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


